Citation Nr: 0414043	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  03-21 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
chondromalacia of the left patella.

2.  Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for residuals of ligament injury of the left knee 
including degenerative joint disease, status post-total knee 
replacement (TKR).

3.  Entitlement to service connection for residuals of 
ligament injury of the left knee including degenerative joint 
disease, status post- TKR, as secondary to service-connected 
chondromalacia patella.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from May 1970 to March 1977.

The appeal is from actions of the Department of Veterans 
Affairs (VA) St. Petersburg, Florida, Regional Office (RO).  
Its procedural posture as certified is significantly in 
error.  An agency of original jurisdiction certifies an 
appeal to the Board of Veterans' Appeals (Board) for 
administrative purposes.  The certification neither confers 
nor deprives the Board of jurisdiction over an issue.  
38 C.F.R. § 19.35 (2003).

The RO certified this appeal as a claim for a compensable 
evaluation for chondromalacia of the left knee and for 
temporary total rating under 38 C.F.R. § 4.30 (2003) 
(temporary, post-operative convalescence) (paragraph 30 
benefits) for left knee surgery based on treatment of a 
service-connected disability.  The veteran's informal briefs 
of August 2003 and April 2004 stated the issue as entitlement 
to a compensable evaluation for service-connected 
chondromalacia, left knee, currently evaluated as 
noncompensable, to include entitlement to service connection 
for degenerative joint disease, left knee, status post-TKR.  
The August 2003 brief included the temporary total rating 
issue.  The April 2004 brief omitted the temporary total 
rating issue stating it was not ripe until the veteran 
obtained service connection for the conditions that required 
the surgery.  The posture of this issue is discussed more 
below.

This appeal actually arises from the veteran's October 1998 
statement in support of claim, in which he clearly asserted 
entitlement to VA disability compensation for the entire 
pathology of his left knee as the result of a left knee 
injury in service.  The statement sought compensation for 
disability associated with the left TKR and 


the pathology that necessitated it.  The June 2001 rating 
action misconstrued the scope of the claim and adjudicated 
the temporary total rating issue in isolation from the 
actual, underlying claim; the temporary total rating claim 
was and remains predicated on inclusion of residuals of 
ligament injury with subsequent degenerative joint disease as 
part of the underlying service-connected disability.

The veteran initially claimed entitlement to service 
connection for a left knee injury in December 1977.  The July 
1978 rating action granted service connection for 
chondromalacia of the left knee based on an injury in 
service.  It denied service connection for ligamentous 
injuries of the left knee, finding they were sustained in an 
accident after separation from service.  The veteran filed a 
notice of disagreement but did not respond to the August 1978 
statement of the case (SOC) to perfect an appeal.  The 
veteran sought increased rating for the left knee in May 
1980.  VA again distinguished the residuals of post-service 
injury from the service-connected chondromalacia and denied 
the claim for increased rating.  The veteran initiated an 
appeal but did not respond to a July 1980 SOC.

The veteran's August 1997 statement in support of claim 
explicitly sought compensation for the residuals of the post-
service left knee injury as resulting from the original 
injury in service.  The RO granted a 10 percent rating for 
chondromalacia in January 1998.  A June 1998 rating action 
proposed reducing the 10 percent rating to noncompensable, 
because the 10 percent rating was a clear and unmistakable 
error, compensating the veteran for post-service injury 
previously found not service connected.  The RO took a final 
rating action in September 1998, reducing the award.  The 
veteran filed an NOD with the reduction, but did not perfect 
the appeal in response to a September 1999 SOC.

Meanwhile, on September 4, 1998, the RO had received the 
veteran's statement reporting his left TKR and requesting an 
increased rating for the left knee.  The RO took no action.

The veteran's statement in support of claim received October 
2000 requested the 


RO to "accept this letter as a claim" on two issues: the 
rating for chondromalacia erroneously failed to compensate 
him for the other left knee conditions, including arthritis; 
and the post-service left knee injury was a direct result of 
the injury in service.  The RO received the veteran's follow-
up statement in January 2001 again seeking adjudication of 
his claims.  In June 2001, the RO responded to the veteran's 
September 1998 statement by denying temporary total rating.  
The veteran filed an NOD in June 2001; requesting that a 
decision review officer (DRO) review his entire case, see 
38 C.F.R. § 3.2600 (2003).  The DRO reported the results of 
the review in a July 2003 SOC.

The July 2003 SOC in this appeal addressed the issue of 
entitlement to a compensable rating for chondromalacia of the 
left knee to include entitlement to a temporary total rating.  
The SOC reported the de novo decision of an RO decision 
review officer (DRO); see 38 C.F.R. § 3.2600 (2003), in 
response to the veteran's June 2001 notice of disagreement 
(NOD) with a June 2001 rating decision.  The June 2001 rating 
decision denied a temporary total rating for convalescence 
from left knee surgery as unrelated to the service-connected 
chondromalacia.  It did not consider compensation for any 
other left knee pathology 

The DRO's decision was the first adjudication since January 
1998 of entitlement to a compensable rating for 
chondromalacia of the left knee.  The text of the SOC reveals 
that the DRO comprehensively reviewed the procedural history 
of whether the veteran should be compensated for left knee 
pathology other than chondromalacia of the left knee; the DRO 
concluded the service-connected left knee disability did not 
include disability resulting from left knee pathology other 
than chondromalacia.  The SOC reveals by its recitation of 
38 C.F.R. § 3.310(a) that the DRO considered secondary 
service connection for disability proximately due to or the 
result of injury incurred in service, although the issue was 
not specifically stated on the SOC.

In a July 2003 substantive appeal, the veteran joined all of 
the issues regarding compensation for all of his knee 
pathologies whether by increased rating, direct or 


secondary service connection or temporary total rating.  He 
reiterated his arguments in a September 2003 statement, and 
again in his April 2004 informal brief.

There are several significant aspects to this procedural 
history.  First, the veteran is presumed to be appealing on 
issues reasonably raised in the record prior to the appellate 
decision.  EF v. Derwinski, 1 Vet. App. 324 (1991).  Second, 
the July 2003 DRO in fact made a de novo review of 
entitlement to direct service connection for residuals of a 
left knee injury without finding that new and material 
evidence prerequisite to reopen that claim had entered the 
record since VA denied it in 1978.  Third, secondary service 
connection for left knee pathology other than chondromalacia 
is at issue in this appeal.  Fourth, the specific claim for 
increased rating for chondromalacia is at issue, but it is 
incorrectly styled as "to include degenerative joint 
disease, status post-total knee replacement."  

On the distinction between reopening a claim for direct 
service connection for previously denied left knee 
pathologies versus a new claim for secondary service 
connection, in Ashford v. Brown, 10 Vet. App. 120 (1997), the 
claimant made multiple service connection claims over the 
years for variously characterized breathing problems, e.g., 
bronchitis, asthma, a respiratory disorder.  VA denied the 
first of them.  The Court held that recharacterizing the 
claim as different conditions or associating it with other 
claims did not overcome the finality of the prior decision; 
reconsideration of the claim still required that it be 
reopened with new and material evidence.  So in this case, 
the veteran cannot make a collateral attempt to include in 
his service-connected chondromalacia disability from left 
knee pathology previously and specifically found not service 
connected.  The secondary service connection claim is not 
subject to a prior final decision, because it is based on a 
different theory of entitlement.  See 38 C.F.R. § 3.310(a) 
(2003); Allen v. Brown, 7 Vet. App. 439 (1995).

Finally, the veteran's April 2004 informal brief seeks to 
amend the procedural posture of the temporary total rating 
claim to something like a conditional stay pending the 
outcome of predicate issues.  It concedes that the claim is 
not ripe for review, because entitlement is predicated on 
service connection of disability 


associated with left knee pathology that is not yet service 
connected.  The Board cannot construe the brief as a 
withdrawal of the appeal, because it is too vague to abrogate 
the veteran's due process by dismissing the appeal as 
withdrawn.  See 38 C.F.R. § 20.204 (2003).

For reasons stated in the remand following this decision, the 
Board defers final appellate review of the issues on appeal 
until the case returns from the remand.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  VA denied service connection for ligamentous injury of 
the left knee and notified the veteran of the decision and of 
his appellate rights July 1978.

2.  The veteran did not perfect an appeal from the July 1978 
rating decision.

3.  Medical opinions submitted since July 1978 are new, bear 
directly and substantially on the matter to be determined, 
and the claim must be reopened and review to consider it 
fairly.


CONCLUSIONS OF LAW

1.  The July 1978 rating decision denying service connection 
for residuals of ligamentous injury of the left knee is 
final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.302(b) (2003).

2.  New and material evidence to reopen a claim of 
entitlement to service connection for residuals of 
ligamentous injury of the left knee has been submitted.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO denied the veteran's claim for service connection for 
residuals of ligamentous injury of the left knee and notified 
him of the result by letter of July 27, 1978.  When the 
veteran did not appeal within one year of the date of the 
letter notifying him of the denial, that decision became 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 3.160(d) (2002); see also Suttman v. Brown, 5 Vet. App. 
127, 135 (1993) (section 7105(c) finality also subject to 
section 5108 exception).  To reopen the claim, new and 
material evidence must be presented or secured.  38 U.S.C.A. 
§ 5108 (West 2002).  "The Board does not have jurisdiction 
to consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence is not 
presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  No other standard than that articulated in the 
regulation applies to the determination whether evidence is 
new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  This claim to reopen was already pending on the 
effective date of the most recent amendment of the definition 
of new and material, which expressly applies only to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156(a) 
(2003).  Consequently, this appeal is decided under the older 
version of the regulations.

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273(1996).  Thus, evidence submitted since July 1978 is of 
concern for the purpose of reopening this claim.  For the 
purpose of determining whether evidence is new and material, 
its credibility is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  At the least, it is reasonable to require 
evidence submitted since July 1978 to "contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  Hodge, 155 F.3d at 1363.

Service medical records show the veteran's complaint of, 
treatment, for and diagnosis of chondromalacia of the left 
patella associated with injury in service.  VA has obtained 
medical opinions from three VA orthopedists, a February 2002 
outpatient orthopedic opinion, an April 2002 orthopedic 
surgeon's opinion, and an October 2002 orthopedic 
compensation examiner's opinion that the veteran's current 
residuals of ligament injury of the left knee, status post-
TKR with degenerative joint disease is related to the left 
knee injury in service.  The evidence is presumed credible 
and probative for the purpose of determining if it is new and 
material.  Justus, 3 Vet. App. 510.  So presumed, the 
opinions bear directly and substantially on the matter to be 
determined, i.e., whether the residual disability of left 
knee ligament injury with degenerative joint disease, status 
post-TKR, is the result of injury incurred in service.  It is 
so significant that the claim must be reopened and reviewed 
to consider it fairly.  38 C.F.R. § 3.156(a) (2001).

The presumptions of credibility and probative value of the 
new and material evidence do not endure the reopening of the 
claim.  Justus, 3 Vet. App. at 513.  The veteran omitted any 
mention to the February, April, and October 2002 orthopedists 


of a left knee injury sustained at civilian employment six 
months after separation from service.  Consequently, the 
opinions cannot bear up under scrutiny for probative value.  
They require speculation whether those, or any physician, 
would reach the same conclusion if fully informed.  The Board 
cannot make that speculation without prejudice to the 
veteran.  Therefore, further consideration of the merits of 
the claim without further development of the evidence would 
also impermissibly prejudice the veteran's case; the Board 
cannot proceed until VA further develops the claim, which 
affords the opportunity to mitigate the prejudice that would 
result from completing appellate review now.  Bernard v. 
Brown, 4 Vet. App. 384, 389 (1993).

In the development of this case, VA did not notify the 
veteran of information and evidence necessary to substantiate 
an attempt to reopen a previously denied claim as required by 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103(a), 5103A(f) (West 2002); 38 C.F.R. 
§§ 3.159(b) (2003).  In light of this decision, the veteran 
is entitled to the panoply of VCAA notice and assistance, 
which will be afforded him in the course of the development 
of the issue as instructed in the remand below.


ORDER

Whereas new and material evidence has been submitted to 
reopen a claim for service connection for residuals of 
ligament injury of the left knee, including degenerative 
joint disease, status post-total knee replacement, the claim 
is reopened, and to that extent the appeal is allowed.


REMAND

Letter from the RO of September 2002 and August 2003 afforded 
the veteran generic notice of the evidence and information 
necessary to substantiate a claim for 


increased rating of a service-connected disability.  The 
claims file contains no such notice informative about 
information and evidence necessary to reopen a previously 
denied claim, or to prosecute a secondary service-connection 
claim, or to prosecute a temporary total rating for 
convalescence claim.  It seems fair and reasonable that VA 
discharge the notice requirements of the VCAA, 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003), with 
notices that are informative about the claims at issue.

It is apparent from the record that the February, April, and 
October 2002 VA physicians were uninformed about the December 
1977 injury of the veteran's left knee.  He must have an 
examination by a fully informed orthopedist who can then 
render an informed opinion whether there is a nexus between a 
left knee injury in service and the subsequent injury in 
December 1977 and its residuals.

Resolution of the alternative theory of entitlement, 
secondary service connection for residuals of the December 
1977 left knee injury, 38 C.F.R. § 3.310(a) (2003), requires 
other information from a fully informed examiner.  The 
examiner must address the question whether left knee injury 
in service has aggravated disability associated with the 
residuals of ligamentous injury of the left knee, including 
degenerative arthritis, status post-TKR, even if the injury 
in service did not cause the post-service knee injury.

The issues of entitlement to increased (compensable) rating 
for chondromalacia of the left patella and the issue of 
temporary total rating for convalescence from left knee 
surgery in September 1998 are deferred.


Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 are 
completed.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  Make the notice 
informative about claims for service 
connection on a direct basis, about 
claims for service connection on a 
secondary basis, and about claims for 
temporary total rating for convalescence 
under 38 C.F.R. § 4.30.

2.  Afford the veteran a VA orthopedic 
examination.  Provide the examiner with 
the claims file.  The examiner must 
review the claims file, taking note of 
the service medical records of treatment 
of the left knee and of the diagnosis; of 
the December 1977 VA hospital summary and 
surgical report on the left knee, of the 
February 1978 through March 1979 records 
from Duke University Medical Center, of 
the VA hospital and surgical reports of 
September 1998 and subsequent follow-up, 
and of February, April, and October 2002 
VA outpatient and compensation 
examination reports.

The examiner shall provide current 
diagnoses of the veteran's left knee.  

The examiner shall also provide opinions 
on the following:

?	Whether there is a less than, equal 
to, or greater than 50 percent 
probability of a nexus between the 
left knee injury or chondromalacia 
shown in the service medical records 
and the left knee injury of December 
1977 and its residuals or sequelae.



?	If the examiner concludes that there 
it is less than 50 percent probable 
that there is a nexus between the 
left knee injury or chondromalacia 
shown in the service medical records 
and the left knee injury of December 
1977, he or she shall provide an 
opinion whether there is a less 
than, equal to, or greater than 50 
percent probability that the left 
knee injury or chondromalacia shown 
in the service medical records 
caused or aggravated any currently 
diagnosed left knee pathology.

3.  Readjudicate the claims shown as the 
issues on appeal, and determine whether 
the appellant's claim, or any part of it, 
may now be allowed.  If any may not, 
provide the appellant and his 
representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 


States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



